131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bobby DAVIS, Appellant,v.CHEYENNE INDUSTRIES, INC., Appellee.
No. 97-1792.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 20, 1997.Filed:  November 28, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Bobby Davis brought this Title VII action, alleging that his former employer, Cheyenne Industries, Inc., discharged him because of his race, African-American.  Following a bench trial, the district court1 found that Davis had failed to demonstrate that Cheyenne's proffered reason for terminating him was pretextual or that his discharge was racially motivated.  Davis appeals.


2
As Davis has failed to provide a transcript or to request one at government expense, we cannot review the district court's factual findings.  See Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir.1993) (per curiam).  We conclude that based on its factual findings, the district court correctly entered judgment in favor of Cheyenne.  See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993);  Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 973 (8th Cir.1994).


3
The judgment is affirmed.



1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas